           Case 1:20-cv-03793-LGS Document 6 Filed 05/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEE TRAIL,

                             Plaintiff,
                                                                   20-CV-3793 (LGS)
                     -against-
                                                           ORDER DIRECTING PRISONER
NEW YORK CITY DEPT. OF                                         AUTHORIZATION
CORRECTIONS,

                             Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       Plaintiff, currently incarcerated at the Vernon C. Bain Center (VCBC) in the custody of

the New York City Department of Correction, brings this action pro se. To proceed with a civil

action in this Court, a prisoner must either pay $400.00 in fees – a $350.00 filing fee plus a

$50.00 administrative fee – or, to request permission to proceed without prepayment of fees,

submit a signed IFP application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore also authorize the Court to withdraw these payments from his account by

filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated to

deduct the $350.00 filing fee1 from the prisoner’s account in installments and to send to this

Court certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).




       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915
             Case 1:20-cv-03793-LGS Document 6 Filed 05/18/20 Page 2 of 3



         Plaintiff submitted an IFP application but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or complete and

submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 20-CV-3793 (LGS).2 If Plaintiff fails to comply with this

order within the time allowed, the action will be dismissed. If Plaintiff has been released since

the filing of this complaint, he should notify the Court in writing of his change of address.3

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The order should be mailed to Plaintiff at his address of record at VCBC and at the

following address: 103-07 Flatlands Ave., Apt. 5E, Brooklyn, NY 11236.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       May 18, 2020
             New York, New York

                                                             LORNA G. SCHOFIELD
                                                            United States District Judge




         2
           Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.
         3
           The Court received a letter from Plaintiff on May 14, 2020, stating that he understood
that he would be released as of May 14, 2020. (ECF No. 3). As of May 15, 2020, DOC public
records indicate that Plaintiff remains in custody.

                                                   2
              Case 1:20-cv-03793-LGS Document 6 Filed 05/18/20 Page 3 of 3



                                    U NITED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff/petitioner)
                                                                       CV                             (       )(        )
                            -against-                      (Provide docket number, if available; if filing this with your
                                                           complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


                                          PRISONER AUTHORIZATION
By signing below, I acknowledge that:
(1) because I filed this action as a prisoner, 1 I am required by statute (28 U.S.C. § 1915) to pay
    the full filing fees for this case, even if I am granted the right to proceed in forma pauperis
    (IFP), that is, without prepayment of fees;
(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
    case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:
(1) send a certified copy of my prison trust fund account statement for the past six months
    (from my current institution or any institution in which I was incarcerated during the past
    six months);
(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
    prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.



Date                                                      Signature



Name (Last, First, MI)                                                   Prison Identification #



Address                                            City                             State          Zip Code



1
  A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or conditions of
parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
SDNY Rev. 10/26/16
